t c summary opinion united_states tax_court collette m lewis petitioner v commissioner of internal revenue respondent docket no 341-09s filed date collette m lewis pro_se mayah solh for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency of dollar_figure in petitioner’s federal_income_tax an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure the parties agree that petitioner received in dollar_figure of nonemployee compensation from madison financial inc dollar_figure of nonemployee compensation from harborside financial network inc and dollar_figure in interest from indymac bank the parties also agree that petitioner is entitled to the standard_deduction for the parties further agree that petitioner is entitled to deductions on schedule c profit or loss from business for a car and truck expenses of dollar_figure b other expenses for credit card report fees of dollar_figure c other expenses of dollar_figure for a cellular telephone d other expenses for postage of dollar_figure e other expenses of dollar_figure for storage f other expenses of dollar_figure for real_estate education g small equipment expenses of dollar_figure h appraisal fees of dollar_figure and i office expenses of dollar_figure the issues remaining for decision are whether petitioner is entitled to deduct on schedule c amounts in addition to those respondent agreed to whether petitioner is liable for the addition_to_tax under sec_6651 for failure to timely file her federal_income_tax return for and whether petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated income_tax some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in california when the petition was filed background during the year at issue through the time of trial petitioner was a mortgage broker who was also certified as a life coach a practitioner of esogetic colorpuncture and a personal trainer petitioner’s only income for the year however was from her work as a mortgage broker petitioner obtained her certification in esogetic colorpuncture by attending classes in her colorpuncture certification would allow her to have a trade_or_business in colorpuncture therapy the courses for certification were taught in various cities in california arizona and colorado petitioner did not timely file a form_1040 u s individual_income_tax_return for respondent initiated an examination 1adjustments to petitioner’s self-employment_tax deductions and self-employment taxes are computational and will be resolved consistent with the court’s decision 2petitioner did not object to respondent’s description of colorpuncture therapy as the practice of focusing colored lights on points on the skin to encourage healing for petitioner’s tax_year in date and prepared a substitute for return3 for petitioner on date petitioner submitted to respondent a form_1040 for that respondent received on date the form_1040 was not accepted as filed petitioner attached to the return a schedule c that listed her principal business or profession as mortgage broker cert esogetic medicine practitioner petitioner’s form_1040 reported business income and adjusted_gross_income of negative dollar_figure and claimed itemized_deductions of dollar_figure petitioner’s reported business loss was a result of business_expenses claimed on schedule c attached to the form_1040 submitted to respondent in she claimed office expenses of dollar_figure and travel_expenses of dollar_figure petitioner also claimed on schedule c other expenses of dollar_figure included in other expenses were payments for outside services of dollar_figure referral fees of dollar_figure client reimbursements of dollar_figure continuing education seminars of dollar_figure continuing education publications of dollar_figure and esogetic equipment supplies of dollar_figure discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule 3respondent did not demonstrate that the substitute for return constituted a sec_6020 return see spurlock v commissioner tcmemo_2003_124 a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner did not argue or present evidence that she satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent trade_or_business_expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business generally no deduction is allowed for personal living or family_expenses see sec_262 the taxpayer must therefore show that any claimed business_expenses were incurred primarily for business rather than personal reasons see rule a 72_tc_433 to show that the expense was not personal the taxpayer must show that the expense was incurred primarily to benefit his business and there must have been a proximate relationship between the claimed expense and the business see walliser v commissioner supra pincite taxpayers are required to maintain sufficient records to establish the amounts of their income and deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs petitioner therefore must produce evidence that she is entitled to the claimed deductions other expenses--outside services petitioner alleges that she paid to juan a bravo mr bravo dollar_figure for outside services during petitioner’s tax_return_preparer testified that petitioner gave him a list of expenses to be included on the return for she did not provide him with any receipts logs or other records reflecting payments to mr bravo the return preparer used the amount on petitioner’s list of expenses to prepare a form 1099-misc miscellaneous income that was given to mr bravo the return preparer does not recall filing a form 1099-misc for mr bravo with the internal_revenue_service irs the irs has no record of a form 1099-misc having been filed by petitioner with respect to payments to mr bravo in a copy of the form 1099-misc was provided to respondent just days before trial petitioner called mr bravo to testify he testified that he worked as petitioner’s assistant in he prepared packages for lenders talked to real_estate agents and did a whole variety of things according to his testimony mr bravo testified that he worked on a commission basis and was always paid in cash according to mr bravo he did not keep records of the cash payments petitioner made to him during the year because she’s going to give me a she has to keep the record mr bravo further testified that he received the form 1099-misc for and he agreed with petitioner that he used it with your tax_return when you filed it for the court is reluctant to rely on mr bravo’s testimony on this issue he could not have relied on the form 1099-misc that was created in to file timely his tax_return that was due in date it is possible that he filed a federal_income_tax return even later than did petitioner but he gave no such explanation because petitioner failed to provide any proper substantiation to support her claimed deduction for expenses for outside services the court finds that no estimate of petitioner’s deduction can be made under 39_f2d_540 2d cir in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir the court sustains respondent’s disallowance of petitioner’s claimed deduction for outside services see sec_6001 sec_1_6001-1 e income_tax regs other expenses--referral fees petitioner attempted to substantiate her deduction of dollar_figure of referral fees by presenting photocopies of what respondent’s counsel believed to be cashier’s check stubs the stubs though uniform in appearance do not identify either the issuing bank or the purchaser they do however contain the name of the payee respondent objected to the admission of the documents on the basis of relevance and hearsay the court overrules respondent’s objections and finds the documents to be relevant and when considered along with the testimony of gary offelt mr offelt to be of probative value see rule b mr offelt was in and at the time of trial the owner of a mortgage brokerage firm and was himself a mortgage broker petitioner worked for mr offelt in as an independent_contractor originating and processing loans according to mr offelt approximately half of all real_estate transactions involve referrals to the agent to the broker to the loan officer mr offelt recognized the names of two individuals hugh salazar mr salazar and miguel perez mr perez who are listed as payees on the cashiers’ check stubs petitioner presented as having had business with petitioner in an effort to estimate under cohan v commissioner supra the deductible referral fees petitioner paid the court has examined petitioner’s exhibit in support of her deduction of referral fees and considered mr offelt’s testimony considering only indicated payments to payees messrs salazar and perez the court finds that petitioner made referral payments of dollar_figure in a payment dated as well as payments for and for which the year is illegible were ignored any inexactitude in the estimate by the court is of petitioner’s own making through her failure to maintain proper business records see id pincite other expenses--client reimbursements petitioner offered as evidence of her expenses for client reimbursements items similar to those she presented as evidence of referral fees respondent made the same objection to the items as he did with the referral fees and the court overrules the objections on the same bases mr bravo petitioner’s assistant identified one payee anjelica suarez as a listed agent who worked with petitioner petitioner also introduced as evidence a record of the state of california showing that anjelica suarez was issued a real_estate salesperson license on date that was scheduled to expire on date the cashiers’ check stub showing anjelica suarez as payee bears the notation tax money returned using the license information the testimony of mr bravo and the check stub the court estimates that petitioner had a client reimbursement of the amount listed on the stub dollar_figure other expenses--esogetic medicine the issue to which petitioner devoted most of her energy at trial was her deduction of expenses related to her study of esogetic medicine she deducted expenses for continuing education seminars of dollar_figure respondent agrees that petitioner is entitled to deduct expenses for real_estate education of dollar_figure but argues that she is not entitled to deduct any amounts related to esogetic medicine petitioner believes that respondent does not understand her circumstance she testified that she is a mortgage banker and life coach and does not have a colorpuncture business petitioner argues that her colorpuncture education informs her life coaching which in turn contributes to her success as a mortgage banker because colorpuncture and life coaching are used in her mortgage banking business petitioner believes that expenses related to those activities including certain educational expenses are deductible as business_expenses sec_1_262-1 income_tax regs provides that a taxpayer’s expenditures in obtaining or furthering an education are not deductible unless they qualify under sec_162 and sec_1_162-5 income_tax regs sec_1_162-5 income_tax regs sets forth objective criteria for deciding whether an education expense is a business as opposed to a personal_expense the general_rule of the regulation allows the deduction of educational expenses if the education maintains or improves the skills required by the individual in his or her employment or other trade_or_business or meets the express requirements of the employer or applicable law id sec_1_162-5 and income_tax regs provides however that if a taxpayer is pursuing a course of study that meets the minimum educational requirements for qualification in that employment or will qualify her for a new trade_or_business the expenditures are not deductible since the satisfaction of either of the two disallowance tests will preclude the deduction whether or not either of the two allowance tests is met the analysis of the court will because of the facts here begin with the disallowance test of sec_1_162-5 income_tax regs otherwise deductible educational expenses are nondeductible if they will lead to qualifying the taxpayer for a new trade_or_business the taxpayer bears the burden of demonstrating that her education expenditures will not lead to qualifying her for a new trade_or_business see rule a petrovics v commissioner tcmemo_1981_508 if the education qualifies the taxpayer to perform significantly different tasks and activities than she could perform before the education then the education qualifies her for a new trade_or_business see 65_tc_1014 62_tc_270 petitioner’s certification as a practitioner of esogetic medicine qualified her to perform tasks and activities significantly different from those she could perform as a mortgage broker petitioner admitted at trial that technically her certificate entitled her to open a business in colorpuncture therapy but she explained that she did not and did not intend to open such a practice what matters however is whether the education qualifies the taxpayer for a new trade_or_business not whether the taxpayer engages in a new trade_or_business 52_tc_1106 affd per curiam 443_f2d_29 9th cir sec_1 b ii example income_tax regs respondent’s determination that petitioner is not entitled to deduct education expenses in excess of dollar_figure is sustained other expenses--continuing education publications petitioner claimed on her delinquent_return dollar_figure for continuing education publications she provided photocopies of receipts and other documents to substantiate her deduction respondent raised multiple objections to the admissibility of the documents the receipts appear to be for the purchase of personal items including greeting cards and candles the court need not rule on respondent’s objections because the documents even if admitted do not substantiate petitioner’s deduction respondent’s determination on this issue is sustained other expenses--esogetic equipment and supplies because petitioner was not engaged in the trade_or_business of practicing esogetic medicine or colorpuncture therapy in the expenditure of dollar_figure for esogetic equipment supplies is a nondeductible personal_expense respondent’s determination on this issue is sustained office expenses as with some of her other deductions petitioner provided photocopies of receipts to show that she is entitled to office expense deductions in excess of those respondent allowed the receipts appear to be for the purchase of personal items including a watch and candles the court need not rule on respondent’s objections because the documents even if admitted do not substantiate petitioner’s deductions travel meals and entertainment_expenses certain business deductions described in sec_274 are subject_to strict rules of substantiation that supersede the doctrine in cohan v commissioner f 2d pincite see sec_1_274-5t temporary income_tax regs fed reg date sec_274 provides that no deduction shall be allowed with respect to a any traveling expense including meals_and_lodging away from home b any item related to an activity of a type considered to be entertainment amusement or recreation or c the use of any listed_property as defined in sec_280f unless the taxpayer substantiates certain elements for an expense described in one of the above categories the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expenditure or use the time and place of the expenditure or use the business_purpose of the expenditure or use and in the case of entertainment the business relationship to the taxpayer of each expenditure or use see sec_274 to meet the adequate_records requirements of sec_274 a taxpayer must maintain some form of records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use see sec_1_274-5t temporary income_tax regs supra a contemporaneous log is not required but corroborative evidence to support a taxpayer’s reconstruction of the elements of expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1 listed_property includes any computer_or_peripheral_equipment sec_280f 5t c temporary income_tax regs fed reg date petitioner’s travel meals and entertainment expense deductions including meals_and_lodging away from home are subject_to sec_274 and the regulations thereunder petitioner presented photocopies of receipts and travel documents that meet the adequate_records requirements to substantiate some travel expenditures and the time and place of the expenditures respondent raised multiple objections to petitioner’s receipts and documents the court need not address respondent’s objections because petitioner has failed to provide adequate_records of the business_purpose of the expenditures petitioner has failed to provide the court with any adequate_records or sufficient evidence to corroborate her own testimony and respondent’s determination on this issue is sustained additions to tax respondent bears the burden of production with respect to an addition_to_tax sec_7491 to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax higbee v commissioner t c pincite 5to the extent the travel meal and entertainment_expenses were related to her classes for colorpuncture therapy they are personal expenses see sec_1_262-1 income_tax regs addition_to_tax under sec_6651 petitioner agrees that she failed to file her federal_income_tax return until she submitted one on date which return respondent did not accept as filed respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is petitioner’s burden to prove that she had reasonable_cause and lacked willful neglect in not filing the return timely see 469_us_241 higbee v commissioner supra pincite sec_301_6651-1 proced admin regs because petitioner failed to offer any evidence of reasonable_cause and lack of willful neglect for her failure_to_file timely respondent’s determination that she is liable for the addition_to_tax under sec_6651 is sustained sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for failure to make timely and sufficient payments for estimated_taxes in order for respondent to satisfy his burden of production under sec_7491 he must produce evidence necessary to enable the court to conclude that petitioner had an obligation to make an estimated_tax payment see 127_tc_200 affd 521_f3d_1289 10th cir specifically respondent must produce evidence showing that petitioner had a required_annual_payment as defined by sec_6654 for the year at issue see id the sec_6654 addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 under sec_6654 required_annual_payment means the lesser_of i percent of the tax_shown_on_the_return for the taxable_year or if no return is filed percent of the tax for such year or ii percent of the tax_shown_on_the_return of the individual for the preceding_taxable_year clause ii shall not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return for such preceding_taxable_year petitioner failed to file a return for the evidence is sufficient for the court to make the analysis required by sec_6654 respondent introduced evidence showing that petitioner filed an untimely return_for_the_preceding_taxable_year ie and the amount of tax shown on that return was dollar_figure petitioner for failed to pay either percent of the tax due for or percent of the tax due for accordingly petitioner is liable for the addition_to_tax under sec_6654 for we have considered the other arguments of the parties and they are either without merit or not necessary to address in view of our resolution of the issues in this case to reflect the foregoing decision will be entered under rule
